Stevens, J.,
delivered the opinion of the court.
(After stating the facts as above). In the decision of this case we need not discuss the difference between representations and warranties in a application for insurance or the consequences of a breach of a promissory warranty. Here the company undertakes to defend by showing that the plaintiff was suffering from an organic heart trouble. Tn the attempt to establish its defense, it introduced the mother of the plaintiff and Dr. McCormick, a physican. The mother, Mrs. Lightsey, testified that her son had a spell of typhoid fever when he was ten years old, and that “just twice since that time there appeared to be something wrong with his heart;” but the witness was careful to add, “I could not tell whether it was his heart or not, but I think it was. ’ ’ This was the only testimony of the mother tending to prove heart disease. Dr. McCormick testified that at the request of appellant he examined the plaintiff August 14, 1915, after the injury sued for, and made an X-ray examination of the ribs. Most of the testimony was directed to the issue as to whether there was a fracture of the ribs, but this witness did state that Mr. Lightsey at that time had a leaky valve in his heart and enlarged lymphatic glands in the chest. He was then asked: “Could you state from the examination you made then, whether or not his heart was affected on the 1st of April that year?” His answer was: “'I would think so; yes.” The witness at another point reiterated his opinion that Lightsey had heart trouble at the time the insurance was written.
There is no testimony that the plaintiff knew, or was ever conscious of the fact, that he had any heart trouble, or that his heart was failing to perform its usual normal functions. There is no medical testimony as to the condition of the plaintiff before or at the time the application was signed. If the plaintiff had any organic heart disease at he time he made application for the insur*139anee, lie was ignorant of that fact. But the proof is insufficient to establish with satisfaction the alleged breach of warranty. It is manifest from an inspection of the record that the contention of counsel and witnesses was directed in the main to the inquiry whether the plaintiff sustained a fracture of the ribs. On this point the evidence was in sharp conflict, and this conflict has, by the verdict of the jury, been solved in favor of the plaintiff. Conceding that the scant evidence in reference to an alleged organic heart trouble was competent, we are impressed with the belief that the court would not have permitted a verdict for the defendant, based on this evidence, to stand. Metropolitan Casualty Ins. Co. v. Cato, 13 Miss. 283, 74 So. 118.

Affirmed.